DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 4-7 are directed to invention non-elected without traverse.  Accordingly, claims 4-7 have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record is seen to disclose or suggest the limitation of claim 1 that wherein each of the plurality of ledge surface features includes a surface that curves inward, terminating in an abrupt ledge wherein the surface forms a corner and extends in a radially outward direction from a center point in the bottom section of the container; and wherein the surface forms a concave surface with respect to the center point in the bottom section of the container, the concave surface directly attached to and extending from an interior face of the one or more container walls to the corner.  For example, the closest reference found, Lin, teaches a container of a blender .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427.  The examiner can normally be reached on Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        


/JAMES N SMALLEY/Examiner, Art Unit 3733